Name: 78/476/EEC: Council Decision of 30 May 1978 on the equivalence of checks on practices for the maintenance of varieties carried out in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-08

 Avis juridique important|31978D047678/476/EEC: Council Decision of 30 May 1978 on the equivalence of checks on practices for the maintenance of varieties carried out in third countries Official Journal L 152 , 08/06/1978 P. 0017 - 0018 Greek special edition: Chapter 03 Volume 21 P. 0139 Spanish special edition: Chapter 03 Volume 14 P. 0109 Portuguese special edition Chapter 03 Volume 14 P. 0109 ****( 1 ) OJ NO L 225 , 12 . 10 . 1970 , P . 1 . ( 2 ) OJ NO L 16 , 20 . 1 . 1978 , P . 23 . ( 3 ) OJ NO L 225 , 12 . 10 . 1970 , P . 7 . COUNCIL DECISION OF 30 MAY 1978 ON THE EQUIVALENCE OF CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES CARRIED OUT IN THIRD COUNTRIES ( 78/476/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/457/EEC OF 29 SEPTEMBER 1970 ON THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/55/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 70/458/EEC OF 29 SEPTEMBER 1970 ON THE MARKETING OF VEGETABLE SEED ( 3 ), AS LAST AMENDED BY DIRECTIVE 78/55/EEC , AND IN PARTICULAR ARTICLE 32 ( 1 ) ( B ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS IN A NUMBER OF THIRD COUNTRIES CERTAIN VARIETIES OFFICIALLY ACCEPTED IN THE COMMUNITY ARE MAINTAINED ACCORDING TO PRACTICES FOR THE MAINTENANCE OF VARIETIES ; WHEREAS SUCH PRACTICES ARE OR MAY BE OFFICIALLY CHECKED IN THOSE COUNTRIES ; WHEREAS AN EXAMINATION OF THE CONDITIONS OF OFFICIAL CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES CARRIED OUT IN CANADA , THE GERMAN DEMOCRATIC REPUBLIC , SPAIN , HUNGARY , NEW ZEALAND , POLAND , SWEDEN , THE UNITED STATES OF AMERICA AND SOUTH AFRICA HAS SHOWN THAT THESE CHECKS AFFORD THE SAME GUARANTEES AS THOSE CARRIED OUT BY THE MEMBER STATES ; WHEREAS THIS DECISION DOES NOT PRECLUDE COMMUNITY FINDINGS ON EQUIVALENCE BEING REVOKED OR THE EXTENSION OF THEIR PERIOD OF VALIDITY BEING REFUSED , WHEN THE CONDITIONS ON WHICH THEY ARE BASED ARE NOT OR CEASE TO BE SATISFIED ; WHEREAS , TO THIS END , FURTHER PRACTICAL INFORMATION ON SEED OF THE VARIETIES BEING MAINTAINED IN THE ABOVEMENTIONED COUNTRIES SHOULD ALSO BE OBTAINED WHEN CARRYING OUT COMPARATIVE COMMUNITY TESTS ; WHEREAS CERTAIN OF THE TECHNICAL AND ADMINISTRATIVE PROVISIONS IN THE ANNEX MAY BE SUBJECT TO FREQUENT ADJUSTMENT ; WHEREAS , IN ORDER TO SIMPLIFY THE PROCEDURE WHICH AT PRESENT GOVERNS AMENDMENTS TO THE ANNEX , SUCH ADJUSTMENTS SHOULD BE MADE IN ACCORDANCE WITH THE PROCEDURE OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY ; WHEREAS THIS DECISION DOES NOT AFFECT THE PROVISIONS OF THE PROTOCOL ON GERMAN INTERNAL TRADE AND CONNECTED PROBLEMS , HAS ADOPTED THIS DECISION : ARTICLE 1 IT IS HEREBY NOTED THAT THE OFFICIAL CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES CARRIED OUT IN THE COUNTRIES AND BY THE AUTHORITIES LISTED IN THE ANNEX FOR THE SPECIES LISTED THEREIN AND CONCERNING THE SAID COUNTRIES AFFORD THE SAME GUARANTEES AS THOSE CARRIED OUT BY THE MEMBER STATES . ARTICLE 2 THE FOLLOWING SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 23 OF DIRECTIVE 70/457/EEC AND IN ARTICLE 40 OF DIRECTIVE 70/458/EEC : - THE PRACTICES FOR THE MAINTENANCE OF VARIETIES TO WHICH THE OFFICIAL CHECKS REFERRED TO IN ARTICLE 1 APPLY , - THE TECHNICAL AND ADMINISTRATIVE ADJUSTMENTS TO BE MADE TO THE ANNEX , WITH THE EXCEPTION OF THOSE CONCERNING COLUMN 2 OF THE TABLE . ARTICLE 3 A FINDING AS REFERRED TO IN ARTICLE 1 SHALL BE WITHDRAWN WHEN THE CONDITIONS THEREFOR ARE NO LONGER SATISFIED . ARTICLE 4 THIS DECISION SHALL APPLY FROM 1 JULY 1978 TO 30 JUNE 1988 . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 30 MAY 1978 . FOR THE COUNCIL THE PRESIDENT I . NOERGAARD **** ANNEX // // 1 // 2 // 3 // 4 // // REFERENCE NUMBER // COUNTRY // AUTHORITY RESPONSIBLE FOR CARRYING OUT CHECKS // SPECIES // // 1 // CANADA ( CDN ) // CANADA DEPARTMENT OF AGRICULTURE , OTTAWA // AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC , 66/401/EEC , 66/402/EEC AND 69/208/EEC // // 2 // GERMAN DEMOCRATIC REPUBLIC ( DDR ) // ZENTRALSTELLE FUER SORTENWESEN , NOSSEN // AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC , 66/401/EEC , 66/402/EEC AND 69/208/EEC // // // // VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // 3 // SPAIN ( E ) // INSTITUTO NACIONAL DE SEMILLAS Y PLANTAS DE VIVERO , MADRID // AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC , 66/401/EEC , 66/402/EEC AND 69/208/EEC // // // // VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // 4 // HUNGARY ( H ) // ORSZAGOS FAJTAMINOSITO INTEZET , BUDAPEST // AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC , 66/401/EEC , 66/402/EEC AND 69/208/EEC // // 5 // NEW ZEALAND ( NZ ) // MINISTRY OF AGRICULTURE AND FISHERIES , ADVISORY SERVICES , WELLINGTON // AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVE 66/401/EEC // // 6 // POLAND ( PL ) // CENTRALNY OSRODEK BADANIA ODMIAN ROSLIN UPRAWNYCH ( COBORU ), SUPIA WIELKA // AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC , 66/401/EEC , 66/402/EEC AND 69/208/EEC // // 7 // SWEDEN ( S ) // STATENS CENTRALA FROKONTROLLANSTALT ( SWEDISH SEED TESTING AND CERTIFICATION INSTITUTE ), SOLNA // AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC , 66/401/EEC , 66/402/EEC AND 69/208/EEC // // // // VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // 8 // UNITED STATES OF AMERICA ( USA ) // ON REQUEST AND VIA THE COMMISSION OF THE EUROPEAN COMMUNITIES : US DEPARTMENT OF AGRICULTURE , BELTSVILLE AGRICULTURAL RESEARCH CENTER , BELTSVILLE ( MARYLAND ) // AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC , 66/401/EEC , 66/402/EEC AND 69/208/EEC // // // // VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // 9 // SOUTH AFRICA ( ZA ) // DEPARTMENT OF AGRICULTURAL TECHNICAL SERVICES , DIVISION OF SEED CONTROL , PRETORIA // AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/401/EEC AND 69/208/EEC , AND THE SPECIES ZEA MAIS //